Citation Nr: 1504269	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease, as due to herbicide exposure.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2011 and December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1969 to April 1970.  

2.  The most probative competent evidence shows the Veteran does not have ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran received general notice how to substantiate a claim of entitlement to service connection in March 2008.  Subsequently, he was provided with specific notice regarding his ischemic heart disease claim in November 2010.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements; all such records have been associated with the claims file.  

VA provided a relevant examination in February 2011.  Subsequent addendum opinions were obtained from the same VA examiner in August 2011 and February 2013.  The VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  Additionally, his addendum opinions carefully reviewed prior relevant treatment records.  Therefore, the Board finds that the VA examination and addendum opinions are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for certain specified diseases, including forms of ischemic heart disease such as coronary artery disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran asserts that his coronary artery disease is related to his active service, including on a presumptive basis due to exposure to herbicides.  

The Veteran's DD Form 214 indicates that he served in Vietnam from May 1969 to April 1970.  Additionally, he received the Vietnam Service Medal with two overseas service bars and the Vietnamese Campaign Medal with 60 device for his service in Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service. 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Service treatment records reflect normal clinical evaluations of the heart upon enlistment examination in August 1968 and separation examination in October 1970.  Additionally, the Veteran did not report any heart problems in contemporaneous reports of medical history.  

Post-service private treatment records include December 1998 testing of the Veteran's heart, including a carotid Doppler study to define the reason for his uneven carotid pulses, a stress electrocardiogram (EKG), and a myocardial perfusion scan to rule out underlying coronary artery disease.  

The December 1998 stress electrocardiogram (EKG) revealed no hypotension, arrhythmias, or ischemic changes.  The carotid Doppler scan documented minimal soft plaque narrowing of the right common and left internal carotid arteries, with normal flow velocities and ratios, and no evidence of hemodynamically significant carotid stenosis.  The myocardial perfusion scan revealed mild anterior myocardial ischemia.  

At a January 1999 follow up examination, the Veteran displayed no active symptoms.  The physician noted that the recent myocardial perfusion scan revealed borderline mild anterior myocardial ischemia and the Veteran was advised to consider cardiac catheterization.  Following cardiac catheterization in January 1999, the Veteran was noted to have mild to moderate diffuse coronary artery disease, which was deemed to be a result of his history of smoking and hyperlipidemia.  

An August 2000 follow up documents the Veteran's assessed coronary artery disease and hyperlipidemia; however, he reported that he was very comfortable, with no significant chest discomfort, shortness of breath, or palpitations.  

Thereafter, VA treatment records from November 2010 document the Veteran was seen for a primary complaint of chronic back pain, for which he requested epidural injections.  In addition, he reported recurring chest pain and the physician reviewed his private medical records from 1998-99, discussed in detail above.  As a result, she assessed the Veteran's condition as coronary artery disease with periodic chest pains.  

The Veteran's VA treating physician completed a February 2011 ischemic heart disease disability benefits questionnaire (DBQ) which noted that the Veteran had ischemic heart disease and referenced the January 1999 cardiac catheterization which showed mild to moderate diffuse coronary artery disease.  The sole diagnosis provided that pertained to the Veteran's ischemic heart disease was hyperlipidemia, for which the Veteran was prescribed continuous medication.  Finally, the VA physician noted that the Veteran had a nuclear stress test completed in December 2010 which revealed no evidence of ischemia or infarction.  

The Veteran was first afforded a VA examination in conjunction with his claim in February 2011.  The examiner noted that the Veteran did not have ischemic heart disease.  Upon cardiac function assessment, the Veteran reported symptoms of dyspnea with 1-3 metabolic equivalents (METs).  However, the examiner noted that the low METs level was due to back and lung problems that prevent the Veteran from exercising; moreover, his estimated METs from EKG and nuclear stress testing with ejection fractions of 55-60% and 62% respectively would be about 8.  

An August 2011 addendum opinion by the same VA examiner reiterated that the Veteran's METs based on cardiac function were at a level of 8.  Moreover, the examiner stated that the veteran did not have heart disease based on the February 2011 VA examination.  He also noted that the prior suggestion of ischemia upon nuclear stress test does not indicate a diagnosis of ischemic heart disease.  

A January 2012 note by the Veteran's VA treating physician again documents his history of coronary artery disease and reports that he will start on prescription metoprolol, in addition to prescribed aspirin and statins.  

An additional addendum opinion was obtained from the same prior VA examiner in February 2013 to clarify the Veteran's history, prior test results, and VA records which seem to indicate the Veteran has coronary artery disease by history.  The examiner stated that there are no objective findings or diagnosis of coronary artery disease.  The Veteran reported a history of coronary artery disease and there were prior findings of mild to moderate coronary artery disease shown upon heart catheterization in 1999, however, the Veteran has had no procedures for coronary artery disease, including stents or coronary artery bypass grafting.  Moreover, he noted that recent testing does not indicate any evidence of ischemic heart disease or coronary artery disease.  He specifically reviewed the findings of the December 2010 testing, including a normal myocardial perfusion scan which showed a lack of evidence for myocardial ischemia or infarction and a stress test which showed no defects suggestive of myocardial ischemia or infarction, respectively.  Therefore, the examiner found that the only mention of coronary artery disease was given as history by the Veteran, and there were no objective findings of ischemic heart disease as noted in the December 2010 testing.  Therefore, he opined that it was less likely than not that the Veteran had coronary artery disease or ischemic heart disease.  

VA treatment records through May 2013 include coronary artery disease on active problem lists, as diagnosed by the Veteran's VA treating physician in November 2010.  

The lay evidence of record includes a November 2010 statement wherein the Veteran's spouse reported that he experienced chest pain and shortness of breath.  The Veteran has repeatedly asserted that he has ischemic heart disease due to herbicide exposure during service.  In particular, his January 2012 VA Form 9 substantive appeal asserts that a diagnosis of coronary artery disease should at least warrant a grant of noncompensable service-connection; therein, he also reported that his VA treating physician had instructed him to take aspirin and metropolol on a daily basis.  An August 2014 statement by the Veteran, with attached literature, points out that the definition of ischemic heart disease includes coronary artery disease.  

The Veteran and his spouse are competent to report his observable symptoms, such as chest pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide a diagnosis of ischemic heart disease or coronary artery disease; to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's statements asserting a diagnosis of coronary artery disease or ischemic heart disease are afforded little probative value.  

The Veteran is also competent to report a contemporaneous diagnosis.  See id.  However, to the extent the Veteran relied on the private treatment records from 1998-99 to relate a diagnosis of coronary artery disease, the Board finds that such records are not probative as to a diagnosis of ischemic heart disease, given that the VA examiner thoroughly reviewed the Veteran's complete treatment records, including the private test results of 1998-99, and repeatedly opined that the ischemia noted in 1998-99 testing did not indicate a diagnosis of ischemic heart disease.  Moreover, in any event, to the extent it could be argued that the 1998-99 private test results do indicate a diagnosis of ischemic heart disease, the Board notes that such results occurred prior to the filing of the Veteran's original claim for hyperlipidemia in January 2008 and the resulting subsequent consideration by VA for a claim of entitlement to service connection for ischemic heart disease.  See McClain, 21 Vet. App. at 321.  

Likewise, to the extent the Veteran's VA treating physician has diagnosed him with coronary artery disease based upon the Veteran's related history, either based upon his own assertions or the previous private treatment records, such diagnosis is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

Indeed, the most probative evidence regarding the Veteran's claimed ischemic heart disease is the VA examiner's opinions, rendered in February 2011, August 2011, and February 2013, which found that the Veteran did not have ischemic heart disease.  Indeed, the examiner noted that the prior notation of ischemia in private test results does not indicate a diagnosis of ischemic heart disease and that recent December 2010 testing also did not indicate a diagnosis of ischemic heart disease.  

Thus, the preponderance of evidence is against a finding that the Veteran has ischemic heart disease, to include coronary artery disease, as due to herbicide exposure.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for ischemic heart disease, to include coronary artery disease, due to herbicide exposure is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran must be afforded his requested DRO hearing, as well as an additional, adequate VA examination.  

In his October 2012 notice of disagreement (NOD) regarding the denial of his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran also requested a hearing before a decision review officer (DRO).  It does not appear from the records that a DRO hearing was ever scheduled regarding those issues.  Pursuant to 38 C.F.R. § 3.103(c) (2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As such, the Veteran remains entitled to his requested DRO hearing regarding the claims remanded herein.  

Additionally, VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2012 VA audiology examination diagnosed the Veteran with left ear hearing loss and tinnitus; however, the examiner was unable to render an opinion without review of the claims file.  Subsequently, the examiner reviewed the claims file and rendered a negative September 2012 opinion which appears to be based solely on a lack of in-service hearing loss.  

VA treatment records contain the results of audiometric testing conducted in December 2012.  At that time, the Veteran displayed bilateral hearing loss and reported tinnitus.  The audiologist noted the differing results regarding the Veteran's right when compared to the prior June 2012 VA examination, and he noted that the Veteran would be retested in six months.  

A private audiogram from May 2014 also documents the Veteran's bilateral hearing loss and tinnitus.  The private physician stated that although the Veteran was exposed to significant acoustic trauma during active service, which could have caused his hearing loss, "the fact that his audio at separation was documented showing normal hearing suggests that he suffered no measurable hearing loss, within the frequencies tested, from his exposure."  Thus, much like the VA examiner, the private physician also appears to have relied upon a lack of in-service hearing loss in order to render his opinion.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, if the examiner's opinion is that the current hearing loss disability is unrelated to his military service merely do the lack of evidence of a hearing loss disability in service, then the rationale would be inadequate to decide the Veteran's claim.  Therefore, the Veteran's claims must be remanded in order to comply with the holding of Hensley.  See id.; Barr, 21 Vet. App. at 312.  

Additionally, the May 2014 private opinion noted that the Veteran's tinnitus was associated with his bilateral hearing loss, which suggests that the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, remand is also required regarding the Veteran's claim of entitlement to service connection for tinnitus.  

Finally, upon remand, updated private and VA treatment records must be obtained.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records from December 2012 indicate that the Veteran would be provided with additional audiometric testing, and given the May 2014 private audiology records within the claims file, it is reasonable that the Veteran may have obtained additional private treatment regarding his claims.  Therefore, upon remand, the AOJ should obtain updated and current copies of the both VA and private audiology treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's VA and private audiology treatment records dated to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.  

2.  After the above development, schedule the Veteran for a DRO hearing in accordance with his October 2012 request.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  

3.  Thereafter, obtain an addendum opinion from the VA examiner who provided the June 2012 examination and rendered the September 2012 opinion.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, including his reported in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure, as well as the Veteran's audiogram results of record, including the any post-service audiometric results, and the implications of any threshold shifts between the different audiograms, to include noted shifts in the Veteran's right ear from June 2012 to December 2012.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

4.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


